Citation Nr: 1504724	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a back disorder. 

6.  Entitlement to service connection for a bilateral thumb disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 1985, to include in Vietnam with decorations of a Purple Heart and the Combat Action Ribbon.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2011, the Veteran presented testimony before a Decision Review Officer at the RO.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends the claimed disabilities are due to various undocumented traumas that occurred over the period of his military service.  The traumas he describes are of the sort one would reasonably expect to occur during the course of a 20 year career in the Marines, that included Vietnam combat service.  He accounts for the absence of any notation in his service treatment records by self-treatment (he was medically trained) or treatment from similarly trained friends.  (The one doctor he identified as treating his shoulder in 1977, has since died and her records are not available.)  Notably, he was examined in August 1985, shortly before he retired from service.  This revealed none of the claimed disabilities and he denied any current problem, as well as any significant injury since a 1975 examination.  At the time of the 1975 examination, he only referenced a right knee injury and denied any illness or injury other than what he noted.  Post service medical documents begin in 2000, 15 years after service.  

Although the Veteran was examined for VA purposes in connection with this claim, not all of the relevant joints were considered, and no etiology opinion was offered. In the context of this Veteran's military history, another examination should be conducted to address all of the claimed disabilities, and to obtain an opinion as to whether any currently claimed disability had its onset in service.      

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify whether there is any additional VA or private treatment records reflecting the presence/treatment of the claimed disabilities.  Any identified records should be sought.   

2.  Invite the Veteran to submit any other evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After completing the above development to the extent possible, schedule the Veteran for appropriate VA examinations concerning his claims.  

The entire record should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place. 

The VA examiner should address the following:

(a)  Please identify any and all disorders pertaining to the left knee, left hip, thoracic/lumbar spine, right shoulder, right ankle and bilateral thumbs.  

(b)  For each identified disorder, please provide an opinion as to whether it is at least as likely as not the identified disorder is due to the Veteran's military service, to include the various undocumented traumas he describes.  

In answering these questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  Then readjudicate the appeal.  If any requested benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and given them an opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


